per curiam:
This military pay case comes before the court on defendant’s motion to dismiss plaintiffs petition for failure to comply with Rules 32(a)(1) and 35(a).1 In contravention of these rules, which provide that pleadings be simple, concise and direct, plaintiff has filed a factually detailed and extremely prolix petition of more than 70 pages, accompanied by a volume of exhibits numbering some 130 pages. Such a petition contributes nothing to clarification of the issues involved in the case. In addition, it places on the government an unreasonably heavy burden in obtaining sufficient information to enable defendant to admit or deny each averment contained in the petition, as Rule 37 requires. While a petition such as plaintiffs may have been suited to the antiquated intricacies of fact pleading, it is clearly inappropriate in this era of simplified notice pleading.
Accordingly, defendant’s motion to dismiss is granted. Plaintiffs petition is dismissed without prejudice to his filing a new petition that complies with Rule 35, setting out clearly and concisely plaintiffs claims, the basis for jurisdiction in this court, and a demand for relief in accordance with plaintiffs claims and jurisdictional basis.
[See Case 354-82C filed July 10,1982.]

 Defendant also moves to dismiss on the basis of laches. We find this equitable defense an inappropriate ground for dismissal at this early stage of the proceedings.